Citation Nr: 0211678	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  97-11 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
December 1976, and from June 1980 to July 1992.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of an August 1996 rating decision 
rendered by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2001, the 
Board remanded the case to the RO to insure compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West Supp. 
2001). 

REMAND

By means of a VA Form 9, Appeal to Board of Veterans' Appeals 
dated in December 1996, the veteran indicated that he desired 
a hearing at a local VA office before a Member of the Board.  
A hearing was scheduled for January 2001; however, the record 
reflects that correspondence informing the veteran of the 
time, date, and location of the hearing was delivered to a 
wrong address.  An April 2001 VA Form 119, Report of Contact, 
indicates that VA had two different addresses on file for the 
veteran and that the notice had been sent to his old address.  
The veteran expressed his desire for "another review 
board."  Due process concerns require that the veteran be 
accorded an opportunity to provide personal testimony at a 
hearing before a Member of the Board. 

Accordingly, this case is REMANDED for the following 
development:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO. The RO must notify the 
veteran of the place and time of the 
hearing not less than 30 days prior to 
the hearing date.  38 C.F.R. § 19.76 
(2001).

After the veteran has been accorded an opportunity to present 
testimony at a hearing, the case should be returned to the 
Board for further appellate consideration, if in order.  The 
purpose of this remand is to comply with due process 
considerations, and the Board intimates no opinion as to the 
outcome of this case.
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




